Citation Nr: 0400128	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  01-03 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for an ulcer disorder of 
the legs.

2. Entitlement to service connection for hypertension (HTN).

3. Entitlement to service connection for arthritis.

4. Entitlement to service connection for cuts on the stomach 
and arms.

5. Entitlement to service connection for depression including 
as secondary to a service-connected disability.

6. Entitlement to an increased rating for hydradenitis, 
axillae, bilateral, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, T. W., W. W., and S. B.


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from April 1974 to June 
1977.

The current appeal arose from a September 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The RO denied each of 
the claims as listed on the title page of this decision.  The 
veteran submitted a notice of disagreement with the RO's 
denial of service connection for an ulcer disorder of the 
legs and the denial of an increased rating for hydradenitis, 
axillae, bilateral.  A statement of the case (SOC) as to 
those issues was issued in December 2000.  

In a statement received in April 2001, the veteran expressed 
disagreement with the denial of the additional claims in the 
September 2000 rating decision.  A SOC as to those issues was 
provided to the veteran in May 2001.  A substantive appeal as 
to all issues is of record.

The veteran, accompanied by other family members, presented 
oral testimony as to each of the issues on appeal at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO in August 2001, a transcript of which has been 
associated with the claims file.

In March 2002 the Board denied the veteran's claim.  The 
veteran appealed this matter to the United States Court of 
Appeals for Veterans Claims (CAVC.)  In November 2002 the 
Secretary and Appellant filed a joint Motion for Remand and 
to Stay Further Proceedings.  The basis for the motion was to 
allow the Board to address whether the duty to notify and to 
assist had been fully complied with in conjunction with the 
Veterans Claims Assistance Act of 2000 (VCAA.)  

In a May 2003 decision, the CAVC granted the Secretary's 
motion, and vacated and remanded this matter back to the 
Board for readjudication.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center  
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

As noted above, the CAVC granted the joint motion in this 
matter in May 2003 for the Board to address fully whether the 
duty to notify has been fully satisfied in accordance with 
the VCAA.  The joint motion for remand was also for the 
purpose of providing for readjudication to address whether 
the VA had a duty to obtain a VA examination in light of 
testimony from the veteran that suggested the "cuts" in her 
stomach she was claiming entitlement to service connection 
for were actually residuals of a caesarian section she 
underwent during service.  The joint motion also pointed out 
that the veteran was in receipt of Social Security records 
and that the VA has a duty to obtain these records.

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F. 3d 1339, 1348 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
determined that 38 C.F.R. § 19.9(a)(2) is inconsistent with 
38 U.S.C. § 7104(a).

Among other things, the CAFC held that providing a 30-day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b).

The current appeal that has been returned by the CAVC for 
Board consideration is the issue of entitlement to service 
connection for ulcer disorder of the legs, hypertension 
(HTN), arthritis, cuts on the stomach and arms, depression 
including as secondary to a service-connected disability and 
entitlement to an increased rating for hydradenitis, axillae, 
bilateral, currently rated as 10 percent disabling.

To date, the RO has not sent a notification letter 
specifically advising the veteran about the VCAA pursuant to 
Quartuccio.  Furthermore, the VCAA is neither cited in either 
the December 2000 Statement of the Case which addressed the 
issues of entitlement to service connection for ulcer 
disorder of the legs and entitlement to an increased rating 
for hydradenitis, axillae, bilateral, currently rated as 10 
percent disabling, nor is it cited in the May 2001 Statement 
of the Case addressing the remaining issues on appeal or 
elsewhere in the claims file, with the exception of the 
Board's March 2002 decision.  Therefore, the RO's actions 
have not met the requirements of Disabled American Veterans, 
et al.

Accordingly, this case is REMANDED to the VBA AMC for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should issue a 
notification letter advising the veteran 
about the VCAA.  See Quartuccio, supra.

3.  The VBA AMC should contact the Social 
Security Administration to obtain copies 
of any disability determination it has 
made for the appellant and copies of the 
medical records upon which any such 
decision was based.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

4.  The VBA AMC should arrange for a VA 
examination of the veteran by the 
appropriate medical specialist to 
ascertain the current nature, extent of 
severity, and etiology of any residuals 
of cuts on the abdominal area to include 
scars from a Caesarian section surgery, 
which may be present. 

The claims folder and a separate copy of 
this remand must be made available to and 
be reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact reviewed in 
conjunction with the examination.  All 
indicated special tests should be 
undertaken.


The examiner must fully address the 
following medical issues:

(a) Does the veteran have current 
residuals of cuts on the abdominal area.  
The nature of all residuals should be 
described.  If scarring is noted, a 
comment should be made as to whether it 
is tender and painful or has adhesions.  

(b) Is it at least as likely as not that 
any residuals of cuts on the abdominal 
area, is it likely as not that they are 
the result of the November 1975 cesarean 
section that took place in service?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  If any an opinion cannot be 
provided without resort to speculation, 
the examiner should so note.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  


In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L., No. 106-
475 is completed.  In particular, the VBA 
AMC should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the enumerated issues.  This 
should include consideration of the VCAA 
and all evidence of record, including the 
evidence added to the record since the 
May 2001 statement of the case (SSOC).  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant action taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the VBA AMC, however, the 
veteran is hereby notified that failure without good cause 
shown to report for any scheduled VA examination(s) may 
adversely affect the outcome of her claims.  38 C.F.R. 
§ 3.655 (2003).  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


